

111 S2627 IS: Rural Veterans Travel Enhancement Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2627IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve assistance for veterans with travel necessary for counseling, mental health services, health care, and others services furnished by the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Rural Veterans Travel Enhancement Act of 2021.2.Making permanent authority for secretary of veterans affairs to transport individuals to and from department facilitiesSection 111A(a) of title 38, United States Code is amended—(1)by striking paragraph (2); and(2)in paragraph (1), by striking (1).3.Permanent extension of authorization of appropriations for grants for veterans service organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended to read as follows:(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section amounts as follows:(1)$3,000,000 for each of fiscal years 2010 through 2022.(2)Such sums as may be necessary for fiscal year 2023 and each fiscal year thereafter..4.Comptroller General of the United States report on fraud, waste, and abuse of the Department of Veterans Affairs beneficiary travel program(a)Study and report requiredNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall—(1)complete a study on fraud, waste, and abuse of the benefits furnished under section 111 of title 38, United States Code, that may have occurred during the five-year period ending on the date of the enactment of this Act; and(2)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the findings of the Comptroller General with respect to the study completed under paragraph (1).(b)ElementsStudy conducted under subsection (a)(1) shall cover the following:(1)The quantity and monetary amount of claims that have been adjudicated as fraudulent or improper, disaggregated, to the extent possible, by general health care travel and by special mode of transportation.(2)Instances of potential fraud or improper payments that may have occurred but were not detected, disaggregated, to the extent possible, by general health care travel and by special mode of transportation.(3)The efforts of the Secretary of Veterans Affairs to mitigate fraud and the effectiveness of the efforts of the Secretary.(4)Assessment of communication and training provided by the Department of Veterans Affairs to employees and contractors handling claims filed under section 111 of such title regarding fraud.(5)Such recommendations as the Comptroller General may have for further mitigation of fraud, waste, and abuse.5.Comptroller General study and report on effectiveness of Department of Veterans Affairs beneficiary travel program mileage reimbursement and deductible amountsNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall—(1)complete a study on—(A)the efficacy of the current mileage reimbursement rate under subsection (a) of section 111 of title 38, United States Code, in mitigating the financial burden of transportation costs for traveling to and from Department of Veterans Affairs medical facilities for medical care;(B)the origins of the amount of the deductible under subsection (c) of such section and its impact on the efficacy of the benefits provided under such section in mitigating financial burden on veterans seeking medical care; and(C)developing such recommendations as the Comptroller General may have for how the this program or another transportation assistance program could further encourage veterans, especially low-income veterans, to seek medical care, especially mental health care; and(2)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the findings of the Comptroller General with respect to the study completed under paragraph (1).6.Department of Veterans Affairs transportation pilot program for low income veterans(a)Pilot program requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence carrying out a pilot program to assess the feasibility and advisability of providing payments authorized under subsection (a) of section 111 of title 38, United States Code, 48 hours in advance of travel to eligible appointments to veterans and other eligible individuals who are also eligible for a deduction waiver as provided by paragraphs (3) and (4) of subsection (c) of such section.(b)DurationThe Secretary shall carry out the pilot program during the five-year period beginning on the date of the commencement of the pilot program.(c)LocationsThe Secretary shall carry out the pilot program at not fewer than five locations selected by the Secretary for purposes of the pilot program.(d)Report(1)In generalNot later than 180 days after the date of the completion of the pilot program, the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the pilot program.(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)The number of individuals who benefitted from the pilot program broken, disaggregated by geographic location, race or ethnicity, age, disability rating, and gender.(B)Average distance traveled by participants to appointments and average funds provided per appointment, disaggregated by geographic region.(C)A description of any impediments to carrying out the pilot program.(D)An account of payments provided for travel that did not occur or was authorized incorrectly.(E)An account of any attempts to retrieve such payment.(F)Recommendations of the Secretary for legislative or administrative action to reduce improper payments.(G)An assessment of the feasibility and advisability of providing payments as described in subsection (a).7.Pilot program for travel cost reimbursement for accessing readjustment counseling services(a)Pilot program requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish and commence a pilot program, within the Readjustment Counseling Services of the Veterans Health Administration, to assess the feasibility and advisability of paying the actual necessary expenses of travel or allowances for travel to and from the nearest Vet Center.(b)Participation(1)In generalIn carrying out the pilot program required by subsection (a), the Secretary shall limit participation—(A)by individuals pursuant to paragraph (2); and(B)by Vet Centers pursuant to paragraph (3).(2)Participation by individuals(A)In generalThe Secretary shall limit participation in the pilot program of individuals to individuals who are eligible for services at a participating Vet Center and experiencing financial hardship.(B)Financial hardshipThe Secretary shall determine the meaning of financial hardship for purposes of subparagraph (A).(3)Participation of Vet CentersVet Centers participating in the program shall be chosen by the Secretary from among those serving individuals in areas designated by the Secretary as rural or highly rural or Tribal lands.(c)Travel allowances and reimbursements(1)In generalExcept as provided in paragraph (2), under the pilot program required by subsection (a), the Secretary shall provide a participating individual a travel allowance or reimbursement a minimum of 48 hours before the participating individual is scheduled to be at a participating Vet Center.(2)Special caseFor appointments scheduled less than 48 hours in advance, reimbursements shall be made available under the pilot program for a participating individual at the earliest time possible.(d)DurationThe Secretary shall carry out the pilot program required by subsection (a) during the five-year period beginning on the date of the commencement of the pilot program. (e)LocationsThe Secretary shall carry out the pilot program at not fewer than five locations selected by the Secretary for purposes of the pilot program. (f)Annual reports(1)In generalNot later than one year after the date of the commencement of the pilot program required by subsection (a) and each year thereafter for the duration of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the findings of the Secretary with respect to the pilot program.(2)ContentsEach report submitted under paragraph (1) shall include the following:(A)The number of individuals who benefitted from the pilot program, dis­aggregated by age, race or ethnicity, and gender, to the extent possible.(B)The average distance traveled by each individual per each Vet Center.(C)The definition of financial hardship determined by the Secretary under subsection (b)(2)(B).(D)A description of how the funds are distributed.(E)The average amount of funds distributed per instance, disaggregated by Vet Center.(F)A description of any impediments to the Secretary in paying expenses or allowances under the pilot program.(G)An assessment of any fraudulent receipt of payment under the pilot program and the recommendations of the Secretary for legislative or administrative action to reduce such fraud.(H)Such recommendations for legislative or administrative action as the Secretary considers appropriate with respect to the payment of expenses or allowances.(g)Vet Center definedIn this section, the term Vet Center means a center for readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code. 8.Pilot program on grants to improve public transportation services for veterans(a)Grant program requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence carrying out a pilot program to assess the feasibility and advisability of awarding grants to eligible entities to improve public transportation services for veterans. (b)DurationThe Secretary shall carry out the pilot program during the five-year period beginning on the date on which the pilot program commences.(c)LocationsThe Secretary shall carry out the pilot program at not fewer than five locations selected by the Secretary for purposes of the pilot program. (d)Award of grants(1)In generalIn carrying out the pilot program, the Secretary shall award grants to eligible entities to expand, retain, or establish public transportation services that provide veterans access to locations of facilities or organizations that serve veterans, including—(A)facilities of the Department of Veterans Affairs; and (B)organizations that provide services to veterans using funds provided by the Department. (2)Eligible entitiesFor purposes of this section, an eligible entity is any State, Tribal, county, or city government that—(A)is providing public transportation services as of the date on which the pilot program commences; or (B)has a proven ability and intention to establish public transportation infrastructure. (3)Intervals of payment and maximum grant amountThe Secretary may establish intervals of payment for the administration of grants under this section and a maximum grant amount to be awarded, in accordance with the services being provided and the duration of such services. (4)Coordination and consultationIn awarding grants under this section, the Secretary may coordinate and consult with the Secretary of Transportation. (5)Equitable distributionThe Secretary of Veterans Affairs shall ensure that, to the extent practicable, grants awarded under this section are equitably distributed across geographic regions, including rural and Tribal communities.(e)Grant application(1)In generalAn eligible entity seeking the award of a grant under this section shall submit to the Secretary an application therefor in such form, in such manner, and containing such commitments and information as the Secretary considers necessary to carry out this section. (2)Contents of applicationEach application submitted by an eligible entity under paragraph (1) shall contain the following: (A)A description of the public transportation services that the entity intends to provide under the grant. (B)A list of all sites accessed by the public transportation services to be provided. (C)The schedule of such services. (D)A list of the locations of facilities and organizations that serve veterans that will be accessed by such services. (E)An estimate of the number of veterans that would use such services. (F)Evidence of the ability of the entity to provide such services. (f)Notification to veteransEach eligible entity awarded a grant under this section shall notify veterans of the expansion or establishment of public transportation services to locations of facilities or organizations that serve veterans and that those services are available in whole or in part due to funds provided by the Department. (g)Report on services providedThe Secretary shall require each eligible entity awarded a grant under this section to submit to the Secretary a report that describes the expansion, retention, or establishment of public transportation services provided with amounts under such grant. (h)Report(1)In generalNot later than one year after the date on which the first grant is awarded under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the services provided under the pilot program. (2)ElementsThe report required by paragraph (1) shall include the following: (A)The geographic location of each recipient of a grant under this section.(B)The estimated number of veterans served by each such grant recipient. (C)An assessment of whether use of facilities of the Department has increased due to access to public transportation provided under grants awarded under this section, if information for such an assessment is available. 